Butler, J.
It is apparent that the decree of the court of probate granting letters of administration to the respondent, was not founded on the trifling claims respecting the clothing of the intestate, stated in the finding, and that no application founded on such claim was or ever would have been made. But we are all satisfied that the claim which the administrator has against the railroad company, under the statutes of the state, was sufficient to entitle him to ancillary administration here.
The deceased, George Andrews, was killed by the train of the petitioners within this state, when a passenger upon their road. The statute gives to the relatives of a person so killed, irrespective of his or their residence, a right to recover damages against the company by a suit instituted by an administrator. George Andrews was domiciled in Maine. The *215respondent took administration upon his estate there, and came here in good faith to prosecute the claim for damages authorized by the statute, and sought the ancillary administration necessary for its prosecution. In our judgment he was entitled to that administration as a matter of right. It was not the province of the court of probate to pass upon the validity of the claim, it was enough for that court to be satisfied that there was an apparent claim, and a bona fide intention to pursue it, and that administration was necessary to its pursuit. The claim if valid is property within the meaning of the statute, and the right of a foreign administrator to an ancillary administration, in order to enforce its collection, though founded in comity, is as much a recognized right, and as enforceable by mandamus in his favor, as if the right existed in favor of a citizen of the state. Marcy v. Marcy, 32 Conn., 308.
For these reasons we are satisfied that the petition is not sustainable and should be dismissed.
In this opinion the other judges concurred.